DETAILED ACTION
Remarks
This non-Final office action is in response to the Request for CON application filled on 6/21/2021. 
Application 17/352,505 is a CON of application No. 15/790,538 filled on 10/23/2017, now Patent No. 11,039,893 which claimed domestic benefit of provisional application No. 62/411,258, filed on October 21, 2016.
Claims 1-17 are pending and examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this office action, IDS filled has been considered.
Drawings
The drawings are objected to because the submitted drawings appears to contain drawings other than black and white line drawings and are listed as such in the record. It appears that the submitted drawings (e.g. fig 1, 3A-C) have gray shading in objects and lines. See MPEP 608.02.V for drawing requirements. The examiner recommends correcting the drawings to be black and white line drawings and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  No new matter should be entered.
Also, the drawings are objected to because the submitted drawings are (e.g. Fig 2A-2C ) are of insufficient quality. From the submitted drawings, it is not clear what elements is referring by number “14” and “16”. Applicant is advised to employ the services of a competent patent draftsperson outside the office, as the U.S. Patent and Trademark Office no longer prepares new drawings.
Also, the drawings are objected to because the submitted drawings must show every feature of the invention specified in the claims.  Therefore, the “optical tracking marker” and “optical marker array” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 11 and 12 is/are objected to because of the following informalities:
Claim 1, line 4 recites, “ for controlled movement” should be “for controlling movement”.
Claim 1, line 5 recites, “the patient” should be “a patient”.
Claim 1, line 10 recites, “a patient” should be “the patient”.
Claim 11 recites, “surgical tool includes optimal markers”, should be “surgical tool includes optical markers”.
Claim 12, line 5, recites, “attachable”. The language attachable can demonstrate some uncertainty and interpreted as intended use. An example rephrase of this limitation could be “an optical tracking marker array is configured to attach to a patient” in order to claim the limitation positively.
Claim 12, line 6 recites, “ for controlled movement” should be “for controlling movement”.
Claim 12, line 14 recites, “threshold distance;” should be “threshold distance.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-6 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 (and similarly claim 13), which recites “a threshold distance of a pre-planned trajectory” is not clear. It is not clear whether threshold distance mentioned on claim 1 is same as threshold distance mentioned on claim 2 or different. 
Dependent claim(s) 3-6 is/are also rejected because they do not resolve their parent (claim 2’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100066 (“Kostrzewski”), and in view of US 2015/0182285 (“Yen”), and further in view of US 2006/0247517 (“Labadie”).
Regarding claim 1, Kostrzewski discloses a robotic surgical system for performing surgery (see fig 1, where 102 is a surgical robot. see also fig 16, where robotic manipulator is used for surgery), the system comprising:
 a robotic arm (see [0072], where “the surgical robot 102 includes a robotic arm mounted on a mobile cart.”); 
an end effector coupled to the robotic arm and configured to hold a first surgical tool (see [0072], where “The robotic arm may include a force control end-effector configured to hold a surgical tool.”);
an actuator for controlled movement of the robotic arm and positioning of the end- effector (see [0072], where “The robot may be configured to control and/or allow positioning and/or movement of the end-effector with at least four degrees of freedom (e.g., six degrees of freedom, three translations and three rotations).”; see also [0098], where “Robot arm 310 is also attached to an actuator that controls movement of the robotic arm and positioning of the end effector 314. End effector 314 can position a surgical tool accurately and guide movement of the surgical tool. End effector 314 is configured to releasably hold a surgical tool and allows the surgical tool to be removed and replaced with another tool without re-registration or with automatic or semi-automatic re-registration of the end-effector position.”); 

an (see [0022], where “a tracking detector (e.g., camera) for real time detection of (i) surgical tool position and/or end-effector position and (ii) patient position (e.g., a position of one or more vertebrae);”; see also [0078], where “By continuously monitoring the patient and robotic arm positions, using tracking detector 108, the surgical system can calculate updated trajectories and visually display these trajectories on display screen 110 to inform and guide surgeons and/or technicians in the operating room using the surgical robot. In addition, in certain embodiments, the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.”; see also [0107], where “In another implementation, tracking module 330 may track markers attached to the portion of the patient to be operated on and the surgical tool. Tracking module 330 may identify the markers from images received from tracking detector 352 and identify that these markers are attached to the patient and to the surgical tool and accordingly, track the patient position and surgical tool position.”; see also [0093], where camera, IR detector is described as tracking detector); and
a processor and a non-transitory computer readable medium storing instructions thereon wherein the instructions (see [0011], where “The surgical system may also include a processor and a non-transitory computer readable medium storing instructions thereon wherein the instructions”), when executed, cause the processor to: 
access or generate a virtual representation of a patient situation (see [0011], where “when executed, cause the processor to access or generate a virtual representation of a patient situation (e.g., a 3D model of the patient's spinal column and surrounding tissue, medical images shown in typical medical planes, etc.).”; see also [0108], where “The surgeon may record the trajectory by drawing on the virtual patient representation displayed on touchscreen of display 350 in hands on planning mode in the operating room.”; see also [0156], where “FIG. 23 describes an example method for performing a surgical procedure using a robotic surgical system. Prior to performing the surgical procedure, a virtual representation of a patient situation is generated (2302).”); 
continuously obtain a real-time (i) end-effector position and (ii) patient position from the (see [0022], where “a tracking detector (e.g., camera) for real time detection of (i) surgical tool position and/or end-effector position and (ii) patient position (e.g., a position of one or more vertebrae)”); 

continuously provide on a display device a graphic image of the planned positioning and the actual positioning of the end-effector (see [0022], where “obtain a real-time (i) surgical tool position and/or end-effector position and (ii) patient position from the tracking detector; determine a projected trajectory based on the (a) surgical tool position and/or end-effector position and (b) patient position from the tracking detector; and render and display a real-time representation of the projected trajectory, the surgical tool position and/or the end-effector position in relation to the real-time patient position, wherein the determination of the projected trajectory and the rendering and display of the projected trajectory is updated as the position of the end-effector is changed, thereby providing visual feedback to the user to assist the user in positioning the end-effector at a desired position.”; see also [0078], where “By continuously monitoring the patient and robotic arm positions, using tracking detector 108, the surgical system can calculate updated trajectories and visually display these trajectories on display screen 110 to inform and guide surgeons and/or technicians in the operating room using the surgical robot.”; see also [0075], where “a display screen 110 that displays, for example, real time patient data and/or real time surgical robot trajectories.”; see also [0127], where “In some embodiments, the surgeon may sketch or select a planned trajectory on the patient virtual model image 1404 or 1406 displayed on display screen 1402.”);
control the actuator to move the end-effector to the planned positioning based on the actual positions of the patient and the first surgical tool (see [0068], where “For example, in the operating room the surgeon may be guided by the robotic system (e.g., robotic guidance of the surgical tools) to accurately execute at least a portion of the surgical procedure in accordance with the planned trajectory.”; see also [0127] and [0160]).
Kostrzewski does not disclose the following limitations:
optical tracking markers attached to both (i) the end -effector and (ii) the patient;
an optical tracking detector configured to track the position of the optical tracking markers attached to both the end effector and the patient;
continuously obtain a real-time…position from the optical tracking detector;
calculate a variance between the planned positioning and actual positioning of the end-effector; 
control…the end-effector…if the calculated variance is greater than a threshold distance.
However, Yen discloses a robotic surgical system comprising calculate a variance between the planned positioning and actual positioning of the end-effector (see [0048], where “In this way, the handheld robot 100 combines the position/orientation information of the tool 5 acquired by the positioning unit 7 with the force/torque information measured by the force sensor 6, and utilizes the combined information to adjust the position of the tool 5 so as to keep the tool 5 within the range/path of a predetermined operation plan.”; range/path of a predetermined operation plan is interpreted as planned position of the surgical end-effector. Variance is interpreted as deviation. The system monitors the deviation from the preplanned path and adjust the position of the tool. So, the system is calculating the deviation between the predetermined operation plan path and actual path/position of the tool. See also fig 7 and 8, where the tool deviates from the path of the predetermined operation plan. See also [0051] and fig 11.); and
control…the end-effector…if the calculated variance is greater than a threshold distance (see fig 10, where the tool is adjusted based on the actual position and orientation of the tool; see also [0050], where “As shown in FIG. 10, the handheld robot 100 calculates the position/orientation of the tool 5 based on a predetermined operation plan, and also based on the relative position/orientation information of the tool 5 with regard to the bone acquired by the positioning unit 7. If the position/orientation of the tool 5 needs to be adjusted, the handheld robot 100 adjusts the position/orientation of the tool 5 through the kinematic mechanism 3, so tool 5 can be aligned with the position/orientation according to the predetermined operation path…The handheld robot 100 then adjust the position/orientation of tool 5 through the kinematic mechanism 3 based on the information acquired by the force sensor 6, so as to keep the tool 5 within the path of the predetermined operation plan,”; see also [0051], where “The handheld robot 100 then adjust the position/orientation of tool 5 through the kinematic mechanism 3 based on the information acquired by the force sensor 6, so as to keep the tool 5 within the path of the predetermined operation plan, as shown in FIG. 6(c), FIG. 7(c), FIG. 8(c) and FIG. 9(c).”; see also [0053], where “thereby keeping tool 5 within the range of the predetermined operation plan.”; keep the tool within the range of predetermined operation plan is interpreted as control the tool in a situation when the tool is outside of the range (greater than a threshold distance). Yen teaches a robotic surgical system that keeps the surgical tool within pre-planned range in a situation when the surgical tool goes outside of the pre-planned range).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski to incorporate the teachings of Yen by including the feature, calculate a variance between the planned positioning and actual positioning of the end-effector; and control…the end-effector…if the calculated variance is greater than a threshold distance, for avoiding errors during surgery and enhancing the precision of surgery. 
Kostrzewski in view of Yen does not disclose the following limitations: 
optical tracking markers attached to both (i) the end -effector and (ii) the patient;
an optical tracking detector configured to track the position of the optical tracking markers attached to both the end effector and the patient;
continuously obtain a real-time…position from the optical tracking detector.
However, Labadie discloses a system wherein optical tracking markers attached to both (i) the end -effector and (ii) the patient (see fig 2, where 120 is a surgical instrument, 132 is an optical emitter attached to the surgical instrument, 134 is another optical emitter attached with a skull, 119);
an optical tracking detector configured to track the position of the optical tracking markers attached to both the end effector and the patient (see [0060], where “Additionally, the system 100 has an infrared tracking system for pre-operatively measuring a location of each fiducial marker and intra-operatively monitoring a location of the distal end portion of the surgical instrument in the anatomic space of the patient. In the embodiment, the infrared tracking system includes a first optical emitter 132 attached to the surgical instrument 120 as shown in FIGS. 2A-2C, a second optical emitter 134 attached to the LADS 112 as shown in FIGS. 1B, 2A and 2B, respectively. The infrared tracking system 130 also includes an optical tracker 130 having a position sensor 136, and a processor 138. Each of the first and second optical emitter 132 and 134 can be an infrared emitter adapted for emitting infrared light and is communicable to the processor 138 through coupling means such as cable. The optical tracker 130 is adapted for receiving optical signals emitted from the first and second optical emitter 132 and 134 so as to detect the position of each of the first and second optical emitter 132 and 134.”);
continuously obtain a real-time…position from the optical tracking detector (see [0062], where “As shown in FIG. 2A, the system 100 has an image displaying device 150, such as a monitor, in communication with the controller 140 for intra-operatively displaying the location of the distal end portion of the surgical instrument in the pre-operatively acquired image volume.”; see also [0071], where “To allow navigation during the operative intervention, the operative or surgical instrument, an otologic drill 120, was fitted with an infrared emitter 132. This drill 120 was registered to the system 100 so that the tip 122 of the drill 120 was tracked in real time on a video monitor 150. The skull 119 was also fitted with an infrared emitter 134.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski in view of Yen to incorporate the teachings of Labadie by including the above feature, optical tracking markers attached to both (i) the end -effector and (ii) the patient; an optical tracking detector configured to track the position of the optical tracking markers attached to both the end effector and the patient; continuously obtain a real-time…position from the optical tracking detector, for avoiding any damage of patient body parts and surgical tool by assisting the surgeon to track the location of patient as well as surgical components of the surgical navigation system. 
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Kostrzewski further discloses a system wherein the instructions, when executed, cause the processor to: (see [0078], where “In addition, in certain embodiments, the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.”; see also [0074], where “In some implementations, the surgical robot 102 includes a robotic arm comprising joints allowing the arm to be automatically positioned upon user command into various different predetermined configurations convenient for various preparatory, readying, and storage procedures. For example, the surgical robot 102 may be arranged in a standby configuration.”; see also [0022] and [0127], where robotic arm is moved toward a planned trajectory).
Kostrzewski does not disclose the following limitation: 
determine the first surgical tool is within a threshold distance of a pre-planned trajectory.
However, Yen further discloses a robotic surgical system comprising determine the first surgical tool is within a threshold distance of a pre-planned trajectory (see [0048], where “In this way, the handheld robot 100 combines the position/orientation information of the tool 5 acquired by the positioning unit 7 with the force/torque information measured by the force sensor 6, and utilizes the combined information to adjust the position of the tool 5 so as to keep the tool 5 within the range/path of a predetermined operation plan.”; range/path of a predetermined operation plan is interpreted as pre-planned trajectory. The system monitors the deviation from the preplanned path and adjust the position of the tool. So, the system is determining whether the tool is within a pre-determined (threshold) distance or not. See also fig 7 and 8, where the tool deviates from the path of the predetermined operation plan. See also [0051] and fig 11.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski to incorporate the teachings of Yen by including the feature, determine the first surgical tool is within a threshold distance of a pre-planned trajectory, for avoiding errors during surgery and enhancing the precision of surgery. 
Regarding claim 7, Kostrzewski further discloses a system wherein the end effector is configured to receive a second surgical tool for performing surgical procedures (see [0073], where “In some implementations, the robotic arm is configured to releasably hold a surgical tool, allowing the surgical tool to be removed and replaced with a second surgical tool.”; surgical tool can be removed and replaced by second surgical tool).  
Regarding claim 8, Kostrzewski further discloses a system wherein the first surgical tool is a drill bit (see [0021], where “wherein the surgical tool is constrained by the end effector (e.g., end effector is a drill bit tube, the surgical tool comprises a drill bit, and the drill bit is maneuvered through the tube).”; see also [0122], where drill bit as surgical tool is described).  
Regarding claim 9, Kostrzewski further discloses a system wherein the first surgical tool is an awl (see [0027], where “positioning the end effector based at least in part on a real-time (i) surgical tool (e.g., a drill bit, pedicle finder, screw-based implant, awl, surface-pointing device, screw driver, tap, implant, and implant with extender) position and/or end-effector position”; see also [0122], where awl as surgical tool is described).  
Regarding claim 10, Kostrzewski further discloses a system wherein the first surgical tool is used to position a pedicle screw in bone (see [0137], where “FIG. 17 illustrates a surgeon performing another surgical procedure assisted by a surgical robotic system. Once the surgeon retracts the drill bit and end effector away from the surgical target site, the surgeon places a screw 1706 (e.g., pedicle screw) and screws it using a power screwdriver 1702. The screw may also be placed through the tool guide. In some embodiments, screw 1706 is attached to the power screwdriver 1702 through a tool guide 1704. In some embodiments, the tool guide 1704 moderates the screwing motion at a predetermined pace.”; pedicle screw is positioned using a surgical tool. See also [0021]).  
Regarding claim 11, Kostrzewski in view of Yen does not disclose the following limitation: 
wherein the first surgical tool includes optical markers for tracking by the optical tracking detector.
However, Labadie further discloses a system wherein the first surgical tool includes optical markers for tracking by the optical tracking detector (see [0060], where “Additionally, the system 100 has an infrared tracking system for pre-operatively measuring a location of each fiducial marker and intra-operatively monitoring a location of the distal end portion of the surgical instrument in the anatomic space of the patient. In the embodiment, the infrared tracking system includes a first optical emitter 132 attached to the surgical instrument 120 as shown in FIGS. 2A-2C, a second optical emitter 134 attached to the LADS 112 as shown in FIGS. 1B, 2A and 2B, respectively. The infrared tracking system 130 also includes an optical tracker 130 having a position sensor 136, and a processor 138. Each of the first and second optical emitter 132 and 134 can be an infrared emitter adapted for emitting infrared light and is communicable to the processor 138 through coupling means such as cable. The optical tracker 130 is adapted for receiving optical signals emitted from the first and second optical emitter 132 and 134 so as to detect the position of each of the first and second optical emitter 132 and 134.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski in view of Yen to incorporate the teachings of Labadie by including the above feature, wherein the first surgical tool includes optical markers for tracking by the optical tracking detector, for avoiding any damage of patient body parts and surgical tool by assisting the surgeon to track the location of patient as well as surgical components of the surgical navigation system. 
Regarding claim 12, Kostrzewski further discloses a robotic surgical system for performing surgery (see fig 1, where 102 is a surgical robot. see also fig 16, where robotic manipulator is used for surgery), the system comprising: 
a robotic arm (see [0072], where “ the surgical robot 102 includes a robotic arm mounted on a mobile cart.”); 
an end-effector attached to the robotic arm and configured to hold a first surgical tool (see [0072], where “The robotic arm may include a force control end-effector configured to hold a surgical tool.”), 

an actuator for controlled movement of the robotic arm and the end-effector (see [0072], where “The robot may be configured to control and/or allow positioning and/or movement of the end-effector with at least four degrees of freedom (e.g., six degrees of freedom, three translations and three rotations).”; see also [0098], where “Robot arm 310 is also attached to an actuator that controls movement of the robotic arm and positioning of the end effector 314. End effector 314 can position a surgical tool accurately and guide movement of the surgical tool. End effector 314 is configured to releasably hold a surgical tool and allows the surgical tool to be removed and replaced with another tool without re-registration or with automatic or semi-automatic re-registration of the end-effector position.”); 16Attorney Docket No. ROBOT.030.0003 
an (see [0022], where “a tracking detector (e.g., camera) for real time detection of (i) surgical tool position and/or end-effector position and (ii) patient position (e.g., a position of one or more vertebrae);”; see also [0078], where “By continuously monitoring the patient and robotic arm positions, using tracking detector 108, the surgical system can calculate updated trajectories and visually display these trajectories on display screen 110 to inform and guide surgeons and/or technicians in the operating room using the surgical robot. In addition, in certain embodiments, the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.”; see also [0107], where “In another implementation, tracking module 330 may track markers attached to the portion of the patient to be operated on and the surgical tool. Tracking module 330 may identify the markers from images received from tracking detector 352 and identify that these markers are attached to the patient and to the surgical tool and accordingly, track the patient position and surgical tool position.”; see also [0093], where camera, IR detector is described as tracking detector); and 
a feedback system (see [0068], where “For example, in the operating room the surgeon may be guided by the robotic system (e.g., robotic guidance of the surgical tools) to accurately execute at least a portion of the surgical procedure in accordance with the planned trajectory.”; see also [0127] and [0160]).
Kostrzewski does not disclose the following limitations:
the end-effector having an optical tracking marker; 
an optical tracking marker array attachable to a patient; 
an optical tracking detector for real time detection…by detection of the optical marker attached to the end-effector and optical marker array attached to the patient; and 
calculating a variance between a planned positioning and actual positioning of the end-effector based on output from the optical tracking detector, and for controlling…the end-effector…if the calculated variance is greater than a threshold distance.
However, Yen further discloses a robotic surgical system comprising calculating a variance between a planned positioning and actual positioning of the end-effector based on output from the (see [0048], where “In this way, the handheld robot 100 combines the position/orientation information of the tool 5 acquired by the positioning unit 7 with the force/torque information measured by the force sensor 6, and utilizes the combined information to adjust the position of the tool 5 so as to keep the tool 5 within the range/path of a predetermined operation plan.”; range/path of a predetermined operation plan is interpreted as planned position of the surgical end-effector. Sensor is interpreted as tracking detector. Variance is interpreted as deviation. The system monitors the deviation from the preplanned path and adjust the position of the tool. So, the system is calculating the deviation between the predetermined operation plan path and actual path/position of the tool. See also fig 7 and 8, where the tool deviates from the path of the predetermined operation plan. See also [0051] and fig 11.); and
controlling…the end-effector…if the calculated variance is greater than a threshold distance (see fig 10, where the tool is adjusted based on the actual position and orientation of the tool; see also [0050], where “As shown in FIG. 10, the handheld robot 100 calculates the position/orientation of the tool 5 based on a predetermined operation plan, and also based on the relative position/orientation information of the tool 5 with regard to the bone acquired by the positioning unit 7. If the position/orientation of the tool 5 needs to be adjusted, the handheld robot 100 adjusts the position/orientation of the tool 5 through the kinematic mechanism 3, so tool 5 can be aligned with the position/orientation according to the predetermined operation path…The handheld robot 100 then adjust the position/orientation of tool 5 through the kinematic mechanism 3 based on the information acquired by the force sensor 6, so as to keep the tool 5 within the path of the predetermined operation plan,”; see also [0051], where “The handheld robot 100 then adjust the position/orientation of tool 5 through the kinematic mechanism 3 based on the information acquired by the force sensor 6, so as to keep the tool 5 within the path of the predetermined operation plan, as shown in FIG. 6(c), FIG. 7(c), FIG. 8(c) and FIG. 9(c).”; see also [0053], where “thereby keeping tool 5 within the range of the predetermined operation plan.”; keep the tool within the range of predetermined operation plan is interpreted as control the tool in a situation when the tool is outside of the range (greater than a threshold distance). Yen teaches a robotic surgical system that keep the surgical tool within pre-planned range in a situation when the surgical tool goes outside of the pre-planned range).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski to incorporate the teachings of Yen by including the feature, calculating a variance between a planned positioning and actual positioning of the end-effector based on output from the…tracking detector; and controlling…the end-effector…if the calculated variance is greater than a threshold distance, for avoiding errors during surgery and enhancing the precision of surgery. 
Kostrzewski in view of Yen does not disclose the following limitations: 
the end-effector having an optical tracking marker; 
an optical tracking marker array attachable to a patient; and
an optical tracking detector for real time detection…by detection of the optical marker attached to the end-effector and optical marker array attached to the patient.
However, Labadie further discloses a system the end-effector having an optical tracking marker (see fig 2, where 120 is a surgical instrument, 132 is an optical emitter attached to the surgical instrument);
an optical tracking marker array attachable to a patient (submitted specification and drawing does not describe tracking marker array. For the examination purposes optical marker array is interpreted as an optical marker. see Labadie fig 2, where 134 is another optical emitter attached with a skull, 119); and
an optical tracking detector for real time detection…by detection of the optical marker attached to the end-effector and optical marker array attached to the patient (see [0060], where “Additionally, the system 100 has an infrared tracking system for pre-operatively measuring a location of each fiducial marker and intra-operatively monitoring a location of the distal end portion of the surgical instrument in the anatomic space of the patient. In the embodiment, the infrared tracking system includes a first optical emitter 132 attached to the surgical instrument 120 as shown in FIGS. 2A-2C, a second optical emitter 134 attached to the LADS 112 as shown in FIGS. 1B, 2A and 2B, respectively. The infrared tracking system 130 also includes an optical tracker 130 having a position sensor 136, and a processor 138. Each of the first and second optical emitter 132 and 134 can be an infrared emitter adapted for emitting infrared light and is communicable to the processor 138 through coupling means such as cable. The optical tracker 130 is adapted for receiving optical signals emitted from the first and second optical emitter 132 and 134 so as to detect the position of each of the first and second optical emitter 132 and 134.”; see also [0062], where “As shown in FIG. 2A, the system 100 has an image displaying device 150, such as a monitor, in communication with the controller 140 for intra-operatively displaying the location of the distal end portion of the surgical instrument in the pre-operatively acquired image volume.”; see also [0071], where “To allow navigation during the operative intervention, the operative or surgical instrument, an otologic drill 120, was fitted with an infrared emitter 132. This drill 120 was registered to the system 100 so that the tip 122 of the drill 120 was tracked in real time on a video monitor 150. The skull 119 was also fitted with an infrared emitter 134.”).
Kostrzewski discloses a robotic surgical system that include tracking detector attached to both end-effector and patient; generate real-time virtual representation of the end-effector position and patient position; control the end-effector to the planned position based on the accrual positions (see citation above). Yen discloses a surgical system that calculate variance between planned position and actual position of the end effector and move the end effector if the variance is outside of the range. The variance calculation is based on sensor information (see citation above). Labadie discloses a system that include optical emitter to both surgical tool and patient. The surgical tool is controlled based on the real time information by tracking the optical emitter (see citation above). So, it will be obvious to calculate variance disclosed by Yen by using tracking the optical emitter disclosed by Labadie instead of sensor output.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski in view of Yen to incorporate the teachings of Labadie by including the above feature, the end-effector having an optical tracking marker; an optical tracking marker array attachable to a patient; and an optical tracking detector for real time detection…by detection of the optical marker attached to the end-effector and optical marker array attached to the patient, for avoiding any damage of patient body parts and surgical tool by assisting the surgeon to track the location of patient as well as surgical components of the surgical navigation system. 
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Kostrzewski further discloses a system wherein the feedback system moves the robotic arm such that the first surgical tool is aligned with a planned trajectory (see [0078], where “In addition, in certain embodiments, the surgical robot 102 may also change its position and automatically position itself based on trajectories calculated from the real time patient and robotic arm positions captured using the tracking detector 108.”; see also [0074], where “In some implementations, the surgical robot 102 includes a robotic arm comprising joints allowing the arm to be automatically positioned upon user command into various different predetermined configurations convenient for various preparatory, readying, and storage procedures. For example, the surgical robot 102 may be arranged in a standby configuration.”; see also [0022] and [0127], where robotic arm is moved toward a planned trajectory).
Kostrzewski does not disclose the following limitation: 
wherein the feedback system, includes a force sensor that calculates the movement of the end effector away from the planned positioning a threshold distance.
However, Yen further discloses a robotic surgical system wherein the feedback system, includes a force sensor that calculates the movement of the end effector away from the planned positioning a threshold distance (see [0048], where “In this way, the handheld robot 100 combines the position/orientation information of the tool 5 acquired by the positioning unit 7 with the force/torque information measured by the force sensor 6, and utilizes the combined information to adjust the position of the tool 5 so as to keep the tool 5 within the range/path of a predetermined operation plan.”; range/path of a predetermined operation plan is interpreted as pre-planned trajectory. The system monitors the deviation from the preplanned path and adjust the position of the tool. So, the system is determining whether the tool is within a pre-determined (threshold) distance or not. See also [0046], where “In other words, the force sensor 6 would detect a force that is orthogonal to the axial direction of the tool 5, or the force sensor 6 would detect a torque generated between the bones and the tool 5. In this way, the sensitivity of the force sensor 6 can be enhanced.”; See also fig 7 and 8, where the tool deviates from the path of the predetermined operation plan. See also [0051] and fig 11.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski to incorporate the teachings of Yen by including the feature, wherein the feedback system, includes a force sensor that calculates the movement of the end effector away from the planned positioning a threshold distance, for avoiding errors during surgery and enhancing the precision of surgery. 

Claim(s) 3-6 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100066 (“Kostrzewski”), in view of US 2015/0182285 (“Yen”), and in view of US 2006/0247517 (“Labadie”), as applied to claims 1, 2 and 12 above, and further in view of US 2014/0275981 (“Selover”).
Regarding claim 3 (and similarly claim 14), Kostrzewski in view of Yen and Labadie does not disclose the following limitation: 
wherein the threshold distance is greater than zero and less than 20 cm.
However, Selover discloses a system wherein the threshold distance is greater than zero and less than 20 cm (see [0049], where “The notification can thus allow the surgical instrument's actual trajectory to be maintained, if the trajectory aligns with the predetermined trajectory, or to be adjusted to more closely align with the predetermined trajectory, if the trajectory is offset from the predetermined trajectory. The surgical instrument can thus be more likely to be safely and optimally used in the surgical procedure, to be quickly adjusted to an optimal angle relative to the patient, and/or to be less likely to cause tissue damage or otherwise harm the patient by unintentionally contacting or otherwise impinging on nerves, soft tissue, etc. The determination module 202 can be configured to repeatedly compare the trajectory with the predetermined trajectory such that as the instrument moves relative to the patient, the notification module 204 can be configured to cause the notification unit 210 to provide notification if the instrument ever veers from the predetermined trajectory.”; see also [0085], where “The certain amount offset can be, e.g., greater than the negligible offset and less than about +/-4 mm from a starting point of the predetermined trajectory, greater than the negligible offset and less than about +/-3 mm from a starting point of the predetermined trajectory, greater than the negligible offset and less than about 5.degree. away from a true center of the predetermined trajectory, etc.”; the offset of predetermined trajectory can be pre-programmed into determination module 202; see also [0048], where “The determination module 202 can thus be configured to compare the predetermined trajectory with an actual trajectory so as to determine a deviance of the trajectory from the predetermined trajectory.”; threshold distance corresponds to deviance).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kostrzewski in view of Yen and Labadie to incorporate the teachings of Selover by including the above feature, wherein the threshold distance is greater than zero and less than 20 cm, to assist the surgeon in determining the proper trajectories for high degree of accuracy and precision for implant.
Regarding claim 4 (and similarly claim 5, 6 and 15-17), which recite similar ranges for the threshold distance (wherein the threshold distance is greater than .1 cm and less than 20 cm; wherein the threshold distance is greater than 1 cm and less than 20 cm; wherein the threshold distance is greater than .5 cm and less than 20 cm). 
Kostrzewski in view of Yen and Labadie does not disclose ranges for the threshold distance. 
However Selover further discloses 3 or more degrees of position, including different distance thresholds can be determined for each instrument (see [0086], where “The determination module 202 can be configured to determine in a third degree of precision that the instrument's trajectory is far from the predetermined trajectory, e.g., is offset from the predetermined trajectory over the certain amount of offset. The determination module 202 can be configured to determine that the trajectory is offset from the predetermined trajectory over the certain amount of offset if the instrument's trajectory is offset, e.g., greater than about +/-4 mm from a starting point of the predetermined trajectory, greater than about +/-3 mm from a starting point of the predetermined trajectory, greater than about 5.degree. away from a true center of the predetermined trajectory, etc.”; see also [0087], where “Although three degrees of precision are described above, the determination module 202 can be configured to compare the trajectory to the predetermined trajectory in more than or less than three degrees. Each different degree of precision that the determination module 202 is configured to use can have a different range of offset. In other words, a first degree of precision can be within "A" offset, a second degree of precision can be greater than "A" offset but less than "B" offset, a third degree of precision can be greater than "B" offset but less than "C" offset, a fourth degree of precision can be greater than "C" offset but less than "D" offset, etc.”; see also [0083-85]).
In this context, the threshold distance is presented as a results effective variable that may be optimized in a predictable manner to determine whether the instrument should be adjusted to match the instrument's trajectory to the predetermined trajectory (see [0083]). 
As explained in MPEP §§ 2143 and 2144.05(II), courts have recognized that where optimization of a results effective variable is within the level of ordinary skill in the art and may be carried out by combining prior art elements according to known methods to yield predictable results, it would have been obvious to a person of ordinary skill in the art to carry out such optimization. In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance threshold to include 3 or more degrees of precision with varying distance intervals in order to determine whether the instrument should be adjusted, as taught by Selover (see [0083-86]).
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-17 is/are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of US Patent 11,039,893; Application No. 15/790,538 (will be referred to ‘893). 
This is a non-provisional non-statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the current application and the issued patent:
Application/
Patent No.
claims
US 17/352,505
1/12
2/13
3/14
4/15
5/16
6/17
7
8
9
10
11
US 11,039,893
1/10/11/17
1/11/12
2/13
3/14
4/15
5/16
6
7
8
9
10

Although the claims at issue are not identical, they are not patentably distinct from each other.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2017/0035404 (“Foster”) discloses a surgical instrument that monitor and track end-effector position and patient position.
US 2007/0073137 (“Schoenefeld”) discloses a surgical system that include optical marker for tracking the surgical tool and patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664